Title: To George Washington from Francis Fauquier, 7 February 1759
From: Fauquier, Francis
To: Washington, George



Sr
Wmsburgh Feb. 7th 1759

Captain Stewart was very sure of succeeding in his Wish, as I shall always have pleasure in gratifying you, in any thing I dare say you will ever ask of me, and in obliging the Gentlemen of the Army. As for the other Affair we will talk of it when we meet I shall have no Objection. Mrs Fauquier and my Son are well and join in their Complits. We all wish you and Mrs Washington as well as you wish each other in which perhaps you are not now on a par. I should be glad Captn Stewart would see the Regiment Station’d as he is second in Command before he leaves it. at least the posts to the Southward. I am Yr Very Hum. Servt

Fran: Fauquier

